Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 1 of 103 Page ID
                                  #:21732




                Exhibit N
         To Fletcher Declaration
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 2 of 103 Page ID
                                  #:21733
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 3 of 103 Page ID
                                  #:21734
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 4 of 103 Page ID
                                  #:21735
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 5 of 103 Page ID
                                  #:21736
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 6 of 103 Page ID
                                  #:21737
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 7 of 103 Page ID
                                  #:21738
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 8 of 103 Page ID
                                  #:21739
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 9 of 103 Page ID
                                  #:21740
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 10 of 103 Page ID
                                   #:21741
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 11 of 103 Page ID
                                   #:21742
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 12 of 103 Page ID
                                   #:21743
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 13 of 103 Page ID
                                   #:21744
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 14 of 103 Page ID
                                   #:21745
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 15 of 103 Page ID
                                   #:21746
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 16 of 103 Page ID
                                   #:21747
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 17 of 103 Page ID
                                   #:21748
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 18 of 103 Page ID
                                   #:21749
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 19 of 103 Page ID
                                   #:21750
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 20 of 103 Page ID
                                   #:21751
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 21 of 103 Page ID
                                   #:21752
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 22 of 103 Page ID
                                   #:21753
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 23 of 103 Page ID
                                   #:21754
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 24 of 103 Page ID
                                   #:21755
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 25 of 103 Page ID
                                   #:21756
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 26 of 103 Page ID
                                   #:21757
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 27 of 103 Page ID
                                   #:21758
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 28 of 103 Page ID
                                   #:21759
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 29 of 103 Page ID
                                   #:21760
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 30 of 103 Page ID
                                   #:21761
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 31 of 103 Page ID
                                   #:21762
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 32 of 103 Page ID
                                   #:21763
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 33 of 103 Page ID
                                   #:21764
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 34 of 103 Page ID
                                   #:21765
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 35 of 103 Page ID
                                   #:21766
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 36 of 103 Page ID
                                   #:21767
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 37 of 103 Page ID
                                   #:21768
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 38 of 103 Page ID
                                   #:21769
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 39 of 103 Page ID
                                   #:21770
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 40 of 103 Page ID
                                   #:21771
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 41 of 103 Page ID
                                   #:21772
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 42 of 103 Page ID
                                   #:21773
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 43 of 103 Page ID
                                   #:21774
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 44 of 103 Page ID
                                   #:21775
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 45 of 103 Page ID
                                   #:21776
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 46 of 103 Page ID
                                   #:21777
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 47 of 103 Page ID
                                   #:21778
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 48 of 103 Page ID
                                   #:21779
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 49 of 103 Page ID
                                   #:21780
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 50 of 103 Page ID
                                   #:21781
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 51 of 103 Page ID
                                   #:21782
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 52 of 103 Page ID
                                   #:21783
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 53 of 103 Page ID
                                   #:21784
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 54 of 103 Page ID
                                   #:21785
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 55 of 103 Page ID
                                   #:21786
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 56 of 103 Page ID
                                   #:21787
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 57 of 103 Page ID
                                   #:21788
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 58 of 103 Page ID
                                   #:21789
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 59 of 103 Page ID
                                   #:21790
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 60 of 103 Page ID
                                   #:21791
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 61 of 103 Page ID
                                   #:21792
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 62 of 103 Page ID
                                   #:21793
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 63 of 103 Page ID
                                   #:21794
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 64 of 103 Page ID
                                   #:21795
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 65 of 103 Page ID
                                   #:21796
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 66 of 103 Page ID
                                   #:21797
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 67 of 103 Page ID
                                   #:21798
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 68 of 103 Page ID
                                   #:21799
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 69 of 103 Page ID
                                   #:21800
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 70 of 103 Page ID
                                   #:21801
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 71 of 103 Page ID
                                   #:21802
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 72 of 103 Page ID
                                   #:21803
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 73 of 103 Page ID
                                   #:21804
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 74 of 103 Page ID
                                   #:21805
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 75 of 103 Page ID
                                   #:21806
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 76 of 103 Page ID
                                   #:21807
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 77 of 103 Page ID
                                   #:21808
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 78 of 103 Page ID
                                   #:21809
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 79 of 103 Page ID
                                   #:21810
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 80 of 103 Page ID
                                   #:21811
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 81 of 103 Page ID
                                   #:21812
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 82 of 103 Page ID
                                   #:21813
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 83 of 103 Page ID
                                   #:21814
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 84 of 103 Page ID
                                   #:21815
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 85 of 103 Page ID
                                   #:21816
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 86 of 103 Page ID
                                   #:21817
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 87 of 103 Page ID
                                   #:21818
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 88 of 103 Page ID
                                   #:21819
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 89 of 103 Page ID
                                   #:21820
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 90 of 103 Page ID
                                   #:21821
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 91 of 103 Page ID
                                   #:21822
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 92 of 103 Page ID
                                   #:21823
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 93 of 103 Page ID
                                   #:21824
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 94 of 103 Page ID
                                   #:21825
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 95 of 103 Page ID
                                   #:21826
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 96 of 103 Page ID
                                   #:21827
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 97 of 103 Page ID
                                   #:21828
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 98 of 103 Page ID
                                   #:21829
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 99 of 103 Page ID
                                   #:21830
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 100 of 103 Page ID
                                    #:21831
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 101 of 103 Page ID
                                    #:21832
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 102 of 103 Page ID
                                    #:21833
Case 8:18-cv-02001-JVS-JDE Document 333-17 Filed 09/03/21 Page 103 of 103 Page ID
                                    #:21834
